          Case 5:20-cv-00413-SM Document 7 Filed 06/08/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DUSTYN KING,                                )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )              NO. CIV-20-0413-SM
                                            )
ANDREW SAUL,                                )
COMMISSIONER OF SOCIAL                      )
SECURITY,                                   )
                                            )
                      Defendant.            )

                                           ORDER

       In this action, plaintiff seeks judicial review of the final decision of defendant

Andrew Saul, Commissioner of Social Security. On May 12, 2020, U.S. Magistrate Judge

Suzanne Mitchell issued a Report and Recommendation recommending the court grant in

part and deny in part Plaintiff’s Application to Proceed in District Court without Prepaying

Fees or Costs and plaintiff pay $25.00 per month toward the filing fee. Plaintiff was

advised of his right to object to the Report and Recommendation by June 2, 2020.

       Plaintiff did not object to the Report and Recommendation. Therefore, plaintiff has

waived his right to appellate review of the factual and legal issues it addressed. See

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS Magistrate Judge Mitchell’s Report and Recommendation [Doc. #6], GRANTS

IN PART and DENIES IN PART plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs [Doc. #2], and ORDERS plaintiff to pay $25.00 per

month toward the filing fee in this matter until the filing fee is paid in full. Plaintiff shall
           Case 5:20-cv-00413-SM Document 7 Filed 06/08/20 Page 2 of 2



make her first $25.00 payment on or before July 1, 2020. Thereafter, plaintiff shall pay

$25.00 on or before the first day of each month. Failure to pay the filing fee as directed

may result in this matter being dismissed pursuant to the Federal Rules of Civil Procedure.

Further, the Court Clerk shall not issue process until at least $100 has been paid toward the

filing fee in this matter.

       IT IS SO ORDERED.

       Dated this 8th day of June, 2020.
